Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 22, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150298(72)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
  _________________________________________                                                           Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  In re Contempt of KELLY MICHELLE DORSEY.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
                                                                    SC: 150298
  v                                                                 COA: 309269
                                                                    Livingston CC Family Division:
                                                                      08-012596-DL
  TYLER MICHAEL DORSEY,
           Respondent,
  and

  KELLY MICHELLE DORSEY,
             Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of petitioner-appellee to extend the time
  for filing its brief is GRANTED. The brief will be accepted for filing if submitted on or
  before August 10, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 22, 2016
                                                                               Clerk